Bates, Judge,
delivered the opinion of the court.
The instruction given in this case is based upon a very fair construction of the contract, which is the foundation of the suit. The main object of the contract was the chartering of a steamboat to run in the Missouri river, and this controversy arises upon the construction of that part of it which declares that “ in case of a loss of the said boat she will be at the risk of the owners.” Tho plaintiff contends that the accident which happened to the boat did not cause its loss, while the defendants contend that the boat was lost within the meaning of the contract.
*455It is obvious from the language of the contract, that an entire destruction or annihilation of the boat was not the loss contemplated by the parties when they made the contract ; and it is very reasonable to conclude that the loss intended was such as would entirely defeat the object of the contract, that is, the running of the boat in the Missouri river. In this view, the instructions asked by the plaintiff were manifestly wrong, and were properly refused, and the instruction given by the court was fully as favorable to the plaintiff as it could properly be; as it made the defendants liable if the boat could have been raised and put afloat by any means in the power of its officers and crew.
Judgment affirmed.
The other judges concur.